Citation Nr: 0935683	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDING OF FACT

The evidence of record demonstrates that left ear hearing 
loss is not related to active duty service. 


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the Veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the Veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to the initial adjudication of the Veteran's claim, a 
February 2004 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187.  Although the February 2004 letter did 
not notify the Veteran of effective dates or the assignment 
of disability evaluations, there is no prejudice to the 
Veteran because the preponderance of the evidence is against 
service connection for left ear hearing loss.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Moreover, the Veteran was provided with notice of effective 
dates and the assignment of disability evaluations in the 
June 2008 statement of the case, and the Veteran's claim was 
readjudicated in a June 2009 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The February 2004 letter 
also essentially requested that the Veteran provide any 
evidence in his possession that pertained to this claim.  38 
C.F.R. § 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his VA treatment records, and his private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran was provided with two VA examinations and 
two VA opinions were obtained with regard to his claim to 
ensure that the medical opinions adequately addressed the 
issue of whether the Veteran's left ear hearing loss was 
related to service.  Although the March 2004 VA examination 
did not sufficiently address whether the Veteran's left ear 
hearing loss was incurred in service, regardless of whether 
it was shown in service or on service separation, as required 
in Hensley v. Brown, 5 Vet. App. 155 (1993), the March 2008, 
October 2008, and May 2009 VA opinions adequately addressed 
this issue and all other issues necessary to determine 
whether the Veteran's left ear hearing loss is related to 
service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992). 

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 6 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran claims entitlement to service connection for left 
ear hearing loss.  In various lay statements and during an 
October 2005 hearing before the Board, the Veteran stated 
that he was exposed to acoustic trauma during service, as he 
was sent to the firing range with no hearing protection, was 
exposed to artillery fire with shells landing 100 yards from 
him, and was around aircraft when he performed 19 jumps for 
his parachute badge.  He reported that he did not notice a 
decrease in hearing during service, but that he did notice a 
decrease in hearing after service discharge.  He noted that 
he worked in the maintenance department of the Nebraska 
Department of Roads, and that his job duties included "a 
little bit of everything."  He denied recreational noise 
exposure.

The Veteran's service treatment records reflect one complaint 
of decreased hearing in August 1976, which was diagnosed as 
cerumen impaction, and the Veteran's ears were cleaned.  An 
August 1974 entrance examination reveals that the Veteran's 
ears were normal.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
10
10

The Veteran's September 1977 separation examination also 
reflects that his ears were normal.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
-
20

Private medical treatment records and VA treatment records 
from August 1979 through September 2005 are negative for any 
complaints of or treatment for left ear hearing loss.

In March 2004, the Veteran underwent a VA audiological 
examination.  The Veteran complained of hearing loss and 
reported that he worked as a wheeled vehicle mechanic during 
service, that he was associated with an airborne division, 
and that he jumped out of airplanes.  He stated that, after 
service, he worked in a plastics plant for five years, a 
packing house for one year, and that he worked in road 
maintenance for over 17 years.  He denied a history of ear 
pathology or vertigo.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
30
45

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner noted that testing 
showed normal hearing in the low frequencies with a mild to 
moderate high frequency hearing loss, and excellent word 
recognition scores.  Acoustic immittance testing revealed 
normal middle ear resting pressure and compliance.  After 
reviewing the Veteran's claims file, the VA examiner 
diagnosed mild to moderate high frequency sensorineural 
hearing loss, but concluded that "it is not likely the 
veteran's hearing loss was precipitated by military noise 
exposure" because "the veteran's hearing was within normal 
limits upon separation from the service . . . ."

In March 2008, the Veteran underwent another VA audiological 
examination.  The Veteran complained of hearing loss, and 
noted that he had the greatest difficulty hearing his wife 
and in groups.  The Veteran reported inservice noise exposure 
including gunfire, aircraft, and repair-related equipment.  
He noted some recreational noise exposure from hunting, and 
stated that he worked in a plastics plant for five years, in 
a packing house for one year, and then in road maintenance.  
He noted occupational noise exposure in his job in road 
maintenance including mowers, vehicles, compressors, diesel 
engines, and jackhammers.  He stated that he sometimes wore 
ear protection while working.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
30
35
55

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  The examiner noted that there was 
normal sloping to moderately severe sensorineural hearing 
loss in the left ear, and that acoustic immittance testing 
revealed normal pressure tympanograms with hypercompliance on 
the right only.  Contralateral acoustic reflexes were 
consistent with audiometric findings and decay was negative 
where tested.  After reviewing the Veteran's claims file, the 
VA examiner noted that the Veteran's service treatment 
records reflected a significant progression in the Veteran's 
right ear hearing thresholds from enlistment to separation, 
but that there was no significant progression in the 
Veteran's left ear hearing thresholds from enlistment to 
separation.  Accordingly, the VA examiner concluded that it 
was "likely that the veteran's right ear hearing loss and 
bilateral tinnitus are a result of or aggravated by noise 
exposure during his military service" but that "[i]t is not 
likely that the veteran's left-ear hearing loss is a result 
of or aggravated by noise exposure during his military 
service."  The VA examiner explained that there was no 
significant progression in the Veteran's left ear hearing 
thresholds from enlistment to separation, that the damage 
from noise exposure occurs at the time of the exposure, and 
that "a normal audiogram subsequent to the noise exposure 
would verify that the hearing recovered without a permanent 
threshold shift (hearing loss)."  In addition, the VA 
examiner cited the Veteran's "significant occupational noise 
exposure" and aging as "likely contributing factors in the 
veteran's current hearing loss and tinnitus."

In October 2008, the same VA examiner who conducted the March 
2008 VA examination submitted an additional opinion, which 
recited the same medical opinion that was provided in the 
March 2008 VA examination report.  For brevity's sake, the 
opinion will not be reiterated again.

In May 2009, the same VA examiner who conducted the March 
2008 VA examination and provided the October 2008 opinion 
submitted an additional opinion explaining the conclusion 
reached in those reports.  The examiner reported the results 
of the Veteran's entrance and separation audiological 
evaluations for the left ear, and noted that the Veteran's 
hearing had not worsened by "more than 10 [decibels] from 
his entrance to his exit physical at least at one of the 
ratable frequencies" and that, according to cited medical 
treatises, "one can expect a threshold change to vary from 
test to test for as much as 10 [decibels]."  Accordingly, 
the VA examiner stated that "for a threshold shift to be 
considered a significant change it must be more than 10 
[decibels]" and that, since the Veteran's left ear hearing 
did not change by more than 10 decibels during service, "it 
is not as likely as not there has been a significant change 
in hearing" and "[i]t is not likely the current hearing 
loss was from military noise exposure."

The Board finds that the evidence of record does not support 
a finding of service connection for left ear hearing loss.  A 
current diagnosis of left ear hearing loss is of record.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  Left 
ear hearing loss was not diagnosed within one year of service 
discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Although the service treatment records 
reflect one complaint of decreased hearing, the treatment 
record indicates that the Veteran's decreased hearing was due 
to cerumen impaction, and not acoustic trauma.  The Veteran's 
ear was cleaned, and there were no further complaints of 
hearing loss noted.  The Veteran's service treatment records 
are otherwise negative for any complaints of or treatment for 
hearing loss.  However, the Veteran provided competent and 
credible lay statements that he was exposed to loud noise 
from gunfire and aircraft during service.  See Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) 
(noting that the Board must determine whether lay evidence is 
credible due to possible bias, conflicting statements, and 
the lack of contemporaneous medical evidence, although that 
alone may not bar a claim for service connection); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  Thus, the Board accepts the Veteran's lay 
testimony as credible evidence that he was exposed to loud 
noise while in the military.


However, the remaining evidence of record does not support a 
nexus between any inservice noise exposure or inservice 
acoustic injury and the current left ear hearing loss.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability).  All 
four VA opinions, the only medical opinions of record, state 
that the Veteran's current left ear hearing loss is not 
related to his military service.  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  The Board may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, there 
is no medical evidence of record linking the Veteran's left 
ear hearing loss to service or to any incident of service.  
This lack of cognizable evidence is particularly dispositive 
as the first medical evidence of record for right ear hearing 
loss is over 26 years after his period of service ended.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA 
did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  As there is no medical evidence which 
provides the required nexus between military service and left 
ear hearing loss, service connection for left ear hearing 
loss is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Additionally, although the Veteran's statements are competent 
evidence of what symptoms of left ear hearing loss he 
experienced since service discharge, his statements are not 
competent evidence to establish a complex medical opinion 
regarding the etiology of his current left ear hearing loss.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Barr, 21 Vet. App. at 307 (noting that lay testimony is 
competent to establish observable symptomatology but not 
competent to establish medical etiology or render medical 
opinions).  Moreover, the VA examiners considered the 
Veteran's reported symptoms in formulating the medical 
opinions, but found that the Veteran's left ear hearing loss 
was not related to his military service.  Id.  Accordingly, 
as there is no probative medical evidence that the Veteran's 
left ear hearing loss is related to service, service 
connection is not warranted. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990). 


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


